  Exhibit 10.1


 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAS BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS NOTE, THE REPAYMENT OF ALL
INDEBTEDNESS EVIDENCED HEREBY AND THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER
BY THE HOLDER HEREOF ARE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THAT
CERTAIN SUBORDINATION AGREEMENT, DATED ON OR ABOUT SEPTEMBER 30, 2017, BY AND
BETWEEN CROSSROADS FINANCIAL GROUP, LLC AND THE INITIAL HOLDER HEREOF. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF SUCH SUBORDINATION AGREEMENT AND THIS
NOTE, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.
 
SECURED REVOLVING PROMISSORY NOTE
 
Up to US$3,000,000.00   
October 15, 2020

 
For Value Received, MusclePharm Corporation, a Nevada corporation (“the
Company”), hereby unconditionally promises to pay to the order of Ryan
Drexler (“Lender”), in lawful money of the United States of America and in
immediately available funds, the principal sum of three million dollars
(US$3,000,000.00), or, if less, the aggregate unpaid principal amount of all
Advances (as defined below) (the “Revolving Loan”), together with accrued and
unpaid Interest (as defined below) thereon and any Costs of Collection (as
defined below), due and payable on the dates and in the manner set forth below
in this Secured Revolving Promissory Note (the “Note”).
 
1. Advances. The Lender may, in its sole discretion, make one or more advances
(each, an “Advance,” and collectively, the “Advances”) to the Company, and the
Company may, to the extent that the Lender permits in his sole discretion,
borrow funds from the Lender hereunder. While the decision to make any Advance
is at all times within the sole discretion of the Lender, whether the limitation
set forth in clause 1(c) below is satisfied or not, it is understood and agreed
by the Company that, as further limitations on the making of Advances by the
Lender:
 
(a) each request for an Advance shall be made by the Company in writing,
delivered to the Lender at least one (1) business days prior to the requested
date of such Advance, and shall specify the date of such Advance and the amount
of such Advance,
 
(b) requests may only be made if no Event of Default (as defined below) has
occurred and is continuing,
 
(c) each request shall be in the amount of at least ten thousand dollars
(US$10,000) and shall be in thousand-dollar increments, and
 
(d) the aggregate principal amount of all Advances outstanding at any time,
taking into account any and all Advances and repayments made as of any date,
shall in no event exceed three million dollars (US$3,000,000.00).
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto the date and amount of each Advance and the date and amount of each
principal payment hereunder, provided, that, the failure of the Lender to record
any Advance shall have no effect on the obligation of the Company to repay the
Advance or to pay any other amount hereunder.
 
2. Interest. Simple interest shall accrue on the outstanding principal amount of
each Advance from the date of such Advance until payment of such Advance at a
rate of twelve percent (12%) per annum (“Interest”), compounding annually.
Interest shall be calculated on the basis of a 365-day year for the actual
number of days elapsed.
 
3. Costs of Collection. If an Event of Default (as defined below) has occurred,
the Company shall pay the reasonable costs and expenses (including reasonable
attorney’s fees) incurred by the Lender in the enforcement of the Lender’s
rights hereunder (“Costs of Collection”).
 
4. Repayment.
 
(a) All Advances made and not otherwise repaid, if any, all accrued Interest not
otherwise paid, if any, and all accrued Costs of Collection not otherwise paid,
if any (the “Repayment Amount”), or at the sole discretion of the Lender, any
portion of the Repayment Amount, shall be due and payable on the earlier of (a)
the Maturity Date, as defined below, and (b) three (3) days following any demand
of the Lender (each such date, a “Repayment Date”). Demand for payment hereunder
shall be made by notice in writing, delivered by overnight courier to the
undersigned at 4500 Park Granada, Suite 202, Calabasas, CA 91302, or sent by
email to the chief financial officer and the then independent directors on the
Company’s board of directors (the “Independent Directors”), at their email
addresses used for Company business (with such demand being deemed made and
effective one (1) business day after being sent via overnight courier, and
effective on the same day it was sent (or, if not sent on a business day, on the
following business day) if sent via email), setting out details of the amount
outstanding and the appropriate method of payment.
 
 

 
 
(b) The Company shall be entitled to prepay any outstanding principal amount of
any Advances without premium or penalty following at least one (1) day’s advance
written notice to the Lender, provided, that, any such prepayment shall be
accompanied by a payment by the Company of all accrued and unpaid Interest and
Costs of Collection on such prepaid principal.
 
(c) Unless earlier due and payable as provided in Section 4(a), the Repayment
Amount shall be due and payable on the earliest of (i) March 31, 2021, (ii)
immediately upon receipt by the Company of a Notice of Acceleration (as defined
below) from the Lender as provided by Section 8(a), (iii) immediately upon the
occurrence of an Event of Default of the type described in Section 7(b) and (iv)
as provided by Section 8(b) (the earliest such date being the “Maturity Date”).
 
(d) All payments by the Company under this Note (including prepayments) shall be
made without set-off or counterclaim and be free and clear and without any
deduction or withholding for any taxes or fees of any nature whatever, unless
the obligation to make such deduction or withholding is imposed by law. All
payments hereunder shall be made in cash in immediately available U.S. Dollars.
 
5. Application of Payments. Payments made hereunder shall be applied, first, to
accrued but unpaid Costs of Collection, if any; second, to accrued but unpaid
Interest, if any; third to unpaid principal on the Revolving Loan, if any
(beginning with the earliest Advance for which principal remains unpaid and
continuing in chronological order to subsequent Advances). Any excess amounts
remaining after such application shall be returned to the Company within three
(3) business days.
 
6. Secured Note. This Note is the Note referred to in, and is executed and
delivered in connection with, that certain Fifth Amended And Restated Security
Agreement dated as of even date herewith between the Company and the Lender (as
the same may from time to time be amended, modified or supplemented or restated,
the “Security Agreement”). This Note and all obligations of the Company
hereunder, including without limitation all Advances, all Interest, and any
Costs of Collection, are secured by the Collateral, as such term is defined in
the Security Agreement. No reference in this Note to the Security Agreement
shall impair the obligation of the Company, which is absolute and unconditional,
to pay all amounts under this Note strictly in accordance with the terms of this
Note.
 
7. Default. There shall exist an event of default hereunder (an “Event of
Default”) if
 
(a) the Company fails to repay or pay any and all unpaid principal, accrued and
unpaid Interest, accrued and unpaid Costs of Collection and all other amounts
owing under this Note and the Security Agreement when due and payable pursuant
to the terms of this Note, unless such failure is cured within three (3) days of
the date the Lender has given notice of such breach to the Company;
 
(b) the Company or any of its subsidiaries files any petition or action for
relief under any bankruptcy, reorganization, insolvency or moratorium law or any
other law for the relief of, or relating to, debtors, now or hereafter in
effect, or makes any general assignment for the benefit of creditors;
 
(c) an involuntary petition is filed against the Company or any of its
subsidiaries (unless such petition is dismissed or discharged within sixty (60)
days) under any bankruptcy statute or similar law now or hereafter in effect, or
a custodian, receiver, trustee, assignee for the benefit of creditors (or other
similar official) is appointed to take possession, custody or control of any
property of the Company;
 
(d) the Company breaches any other material term of this Note or the Security
Agreement (unless, in the case of any curable material breach, such material
breach is cured within thirty (30) days of the earlier of the date on which (x)
the Lender has given notice of such breach to the Company and (y) the Company
has actual knowledge of such breach);
 
(e) the Company amends or modifies the terms of any existing indebtedness in a
manner that increases the principal amount thereof or the interest rate
applicable thereto, accelerates the maturity of the obligations thereunder or
otherwise adversely affects the Lender; provided, that, the foregoing shall not
constitute an Event of Default if approved by a majority of the Independent
Directors;
 
 

 
 
(f) a final judgment or judgments for the payment of money aggregating in excess
of $1,000,000 that are not covered by insurance or an indemnity from a
creditworthy party are rendered against the Company and/or any of its
subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
that, the foregoing shall not constitute an Event of Default if such judgment is
entered in connection with a matter for which there is a reserve as of the date
hereof or that, as of the date hereof, is otherwise pending or has been
threatened against the Company in writing;
 
(g) the Company fails to pay, when due, giving effect to any applicable grace
period, any payment with respect to any funded indebtedness in excess of
$500,000 due to any third party (other than, with respect to unsecured funded
indebtedness only, payments contested by the Company in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with U.S. generally accepted accounting
principles) or is otherwise in breach or violation of any agreement for monies
owed or owing in an amount in excess of $500,000, other than (i) unsecured trade
obligations in the ordinary course of business, which breach or violation
permits the other party thereto to declare a default or otherwise accelerate
amounts due thereunder or (ii) matters disclosed in the Company’s securities
filings; provided, that, the foregoing shall not constitute an Event of Default
if such failure to pay is approved in writing by a majority of the Independent
Directors; or
 
(h) there exists any circumstances or events that would, with or without the
passage of time or the giving of notice, result in a default or event of default
under any agreement binding the Company or any subsidiary, which default or
event of default would or is likely to have a material adverse effect on the
business, assets, operations or financial condition of the Company and its
subsidiaries, taken as a whole; provided, that, the foregoing shall not
constitute an Event of Default if such circumstances or events are undertaken,
caused, approved, consented to or voted in favor of by the Lender in his
capacity as an employee, officer or director of the Company.
 
8. Acceleration and Remedies.
 
(a) Upon the occurrence and during the continuance of any Event of Default
described in clause (a) or clauses (d) through (h) of Section 7 of this Note,
the Lender shall be entitled to accelerate the entire indebtedness hereunder,
including all principal, all Interest and all Costs of Collection, which shall
become due and payable following receipt by the Company of written notice of the
occurrence of said Event of Default (“Notice of Acceleration”).
 
(b) Upon the occurrence and during the continuance of any Event of Default
described in clauses (b) or (c) of Section 7 of this Note, the entire
indebtedness hereunder, including all principal, all Interest, and all Costs of
Collection, shall be automatically accelerated, and shall be immediately due and
payable, without any demand, notice, or other action of the Lender or any other
person or entity.
 
 (c) Notwithstanding anything to the contrary in this Note or any other
agreement, instrument or document, upon the occurrence and during the
continuance of any Event of Default, the Lender may exercise any and all rights
and remedies it may have under this Note, the Security Agreement, or applicable
law.
 
9. Covenants.
 
(a) Restrictions on Additional Indebtedness and Liens and Subordination. The
Company may not incur or suffer to exist any Indebtedness (as defined below)
other than Permitted Indebtedness (as defined below) or any Lien (as defined
below) other than Permitted Liens (as defined below).
 
(i) “Indebtedness” shall mean any and all indebtedness for borrowed money; all
obligations in respect of any deferred purchase price; all obligations in
respect of capital leases; all reimbursement obligations in respect of letters
of credit, surety bonds and similar instruments; all obligations evidenced by
notes, bonds, loan agreements, debentures and similar instruments; and all
guarantee obligations and contingent obligations in respect of any of the
foregoing.
 
(ii) “Permitted Indebtedness” shall mean (a) Indebtedness evidenced by this
Note; (b) Indebtedness in respect of taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; provided, that, the Company maintains adequate
reserves therefor; (c) Indebtedness existing as of the date hereof and set forth
on the schedule of Permitted Indebtedness attached hereto, or pursuant to an
instrument set forth on such schedule or disclosed in the Company’s securities
filings; (d) Indebtedness to trade creditors (including suppliers) incurred in
the ordinary course of business, including Indebtedness incurred in the ordinary
course of business with corporate credit cards; (e) extensions, refinancings,
repayment and renewals of the obligations under this Note and under any
Permitted Indebtedness described in clauses (c) or (d) above, provided,
that, the principal amount is not increased or the terms modified to impose
materially more burdensome terms upon the Company unless such increase or
modification is approved by a majority of the Independent Directors; (f)
Indebtedness incurred after the date of this Note and approved by a majority of
the Independent Directors; and (g) Indebtedness evidenced by that certain
Amended and Restated Convertible Secured Promissory Note dated August 21, 2020
issued by the Company to the Lender.
 
 

 
 
 (iii) “Lien” shall mean any lien, claim, encumbrance or similar interest in or
on any asset, including without limitation any security interest or mortgage.
 
(iv) “Permitted Liens” shall mean (a) Liens securing Indebtedness evidenced by
this Note; (b) Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided, that, the Company maintains adequate reserves therefor;
(c) claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords arising out of operation of law so long as the obligations secured
thereby (i) are not past due or (ii) are being properly contested and for which
the Company has established adequate reserves; (d) Liens consisting of deposits
or pledges made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and similar laws; (e)
Liens on equipment (including capital leases) to secure purchase money
Indebtedness existing as of the date hereof, or any permitted refinancing
thereof, so long as such security interests do not apply to any property of the
Company other than the equipment so acquired, and the Indebtedness secured
thereby does not exceed the cost of such equipment, and provided, that, any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed, or refinanced (as may have been reduced by any payment
thereon) does not increase; (f) Liens on accounts, inventory, machinery,
equipment, instruments, documents, chattel paper, general intangibles and other
assets to secure purchase money Indebtedness under agreements set forth on the
schedule of Permitted Indebtedness attached hereto; (g) Liens to secure the
obligations under agreements set forth on the schedule of Permitted Liens
attached hereto or to secure Permitted Indebtedness; and (h) Liens securing
Indebtedness evidenced by that certain Amended and Restated Convertible Secured
Promissory Note dated as of August 21, 2020 issued by the Company to the Lender.
 
10. Waivers. The Company, for itself and its legal representatives, successors
and assigns, hereby expressly waives demand, protest, presentment, notice of
dishonor, notice of acceptance, and notice of protest, and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.
 
11. Transfer; Successors and Assigns. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Company and the Lender. Notwithstanding the foregoing, the Lender
may not assign, pledge or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.
 
12. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California (without giving effect to any conflict
of laws principles that would require application of the laws of another
jurisdiction).
 
13. Jurisdiction. Each of the Company and the Lender irrevocably submits to the
jurisdiction of the courts of the State of California and of the United States
sitting in the State of California, and of the courts of its own corporate or
individual domicile with respect to actions or proceedings brought against it as
a defendant, for purposes of all proceedings. Each of the Company and the Lender
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any proceeding and any
claim that any proceeding has been brought in an inconvenient forum. Any process
or summons for purposes of any proceeding may be served on the Company or the
Lender, as applicable, by mailing a copy thereof by registered mail, or a form
of mail substantially equivalent thereto, addressed to it at its address as
provided for notices under this Note.
 
14. Waiver of Jury Trial. Each of the Company and the Lender hereby irrevocably
waives any and all right to trial by jury in any proceeding.
 
15. Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient when delivered personally or by overnight courier
or sent by email or fax (upon customary confirmation of receipt), or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, addressed to the party to be notified at such party’s
address or fax number as set forth on the signature page, as subsequently
modified by written notice, or if no address is specified on the signature page,
at the most recent address set forth in the Company’s books and
records; provided, that, any notice to the Company by the Lender also shall be
provided to the Independent Directors.
 
16. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Lender. Any amendment or waiver effected
in accordance herewith shall be binding upon the Company, the Lender and each
transferee of this Note.
 
 

 
 
17. Entire Agreement. This Note, together with the Security Agreement,
constitutes the entire agreement between the Company and the Lender pertaining
to the subject matter hereof, and any and all other written or oral agreements
existing between the Company and the Lender are expressly canceled.
 
18. Counterparts. This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single agreement.
 
19. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.
 
20. Interest Rate Limitation. Notwithstanding anything to the contrary contained
herein, the interest paid or agreed to be paid under this Note shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If the Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal amount
remaining owed under this Note or, if it exceeds such unpaid principal amount,
refunded to the Company. In determining whether the interest contracted for,
charged, or received by the Lender exceeds the Maximum Rate, the Lender may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of this Note.
 
21. Indemnification. The Company shall, to the fullest extent permitted by law,
indemnify (but only to the extent of and out of Company assets) the Lender
against all reasonable expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by the Lender in connection with any claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative, before or by any court or any
administrative or legislative body or authority, in which the Lender is
involved, as a party or otherwise, or with which the Lender may be threatened,
arising in connection with this Note or the Security Agreement (each, an
“Action”), except to the extent the same has been finally adjudicated to
constitute fraud, gross negligence or willful misconduct of the Lender or a
breach by the Lender of this Note or the Security Agreement. Promptly after
receipt by the Lender of notice of the commencement or threatened commencement
against it of any third party Action, the Lender will notify the Company. The
Company will be entitled to assume the defense of the Action unless the Lender
shall have reasonably concluded that a conflict may exist between the Company
and the Lender in conducting the defense of the Action. If the Company assumes
the defense of any Action in accordance with the provisions of this Section, it
will not be liable to the Lender for any legal or other expenses subsequently
separately incurred by the Lender in connection with the defense of such Action.
The Company shall not be liable for any settlement of a third-party Action
effected without its written consent, which consent may not be unreasonably
withheld.
 
22. Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
[Remainder of Page Intentionally Left Blank]
 
 
 



 
 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Secured Revolving
Promissory Note as of the date indicated herein.
 
 
 
MusclePharm Corporation
 
 
 
 
 
 
 
By:  
/s/ Allen Sciarillo
 
 
 
Name:  Allen Sciarillo
 
 
 
Title:   Chief Financial Officer
 

 
 
 
 
Acknowledged and Agreed:
 
 
 
/s/ Ryan Drexler_____________
 
 
 



 
 
 
Schedule of Permitted Indebtedness
 
Purchase and Sale Agreement, dated as of January 11, 2016, between the Company
and Prestige Capital Corporation, as amended or modified through the date
hereof, and as hereafter amended or modified with the consent of the Lender in
his capacity as such or as a director or officer of the Company, providing for
aggregate borrowings up to a maximum principal amount of $12,000,000 (as
amended).
 
Loan and Security Agreement, dated as of October 6, 2017, among the Company,
Canada MusclePharm Enterprises Corp. and Crossroads Financial Group, LLC, as
amended or modified through the date hereof, and as hereafter amended or
modified with the consent of the Lender in his capacity as such or as a director
or officer of the Company, providing for aggregate borrowings up to a maximum
principal amount of $4,000,000 (as amended).
 
Capital leases outstanding at December 31, 2019 described in Note 6 to the
Consolidated Financial Statements contained in the Company’s 10-K for the year
ended December 31, 2019.
 
Amounts payable under the Settlement Agreement, dated as of September 25, 2020,
between the Company and NBF Holdings Canada Inc.
 
Schedule of Permitted Liens
 
Loan and Security Agreement, dated as of October 6, 2017, among the Company,
Canada MusclePharm Enterprises Corp. and Crossroads Financial Group, LLC, as
amended or modified through the date hereof, and as hereafter amended or
modified with the consent of the Lender in his capacity as such or as a director
or officer of the Company, providing for aggregate borrowings up to a maximum
principal amount of $4,000,000 (as amended).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


